Order unanimously affirmed without costs. Memorandum: For the reasons stated in the decision of Supreme Court (Affronti, J.), we agree that plaintiff was justified in changing the residence of the parties’ children to the Commonwealth of Virginia and that defendant’s motion seeking custody should be denied. Addressing the issues raised by plaintiff on her cross appeal, we conclude that the court properly required plaintiff to defray the costs incurred by defendant in visiting the children (see, Hemphill v Hemphill, 169 AD2d 29, 31, appeal dismissed 78 NY2d 1070) and properly amended the order of child support to provide that defendant would not be responsible for child support during certain periods of visitation. Finally, the court properly retained jurisdiction over the parties and the children even though plaintiff and the children now reside in Virginia (see, Matter of Setlur v Setlur, 135 AD2d 873, 874). (Appeals from Order of Supreme Court, Monroe County, Affronti, J.—Relocation.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.